Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8, 10, and 12, in the reply filed on 11 February 2021 is acknowledged.
Claims 15-18, 22, 25, 27, 30-31, and 34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected process for direct reduction of iron ore and an apparatus for direct reduction of iron ore, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11 February 2021.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 

Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The Abstract of record is less than 50 words.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites the broad recitation “1-10 cm”, and the claim also recites “typically 2-10cm, and more typically 2-6cm” which is the narrower statement 

Claim Objections
Claims 1 and 3-5 are objected to because of the following informalities:  
Claim 1, line 3: amend “the chamber” to “the preheating chamber”
Claim 1, line 3: amend “transporting preheated iron” to “transporting the preheated iron”
Claim 1, line 7: amend “the chamber” to “the heating/reduction chamber”
Claim 3, line 3: amend “metallisation” to “metallization”
Claim 4, line 3: amend “metallisation” to “metallization”
Claim 5, line 2: amend “metallisation” to “metallization”
Appropriate correction is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2012/0031232 A1) (hereinafter “Huang”) in view of Villarreal-Trevino et al. (WO 00/47780) (hereinafter “Villarreal”).

Regarding claims 1, 2, 6, 7, and 12, Huang teaches a process for reducing and smelting iron ore and generating syngas of a controlled high quality composition (Huang, [0002]). Huang also teaches a method using a combined successive microwave heating and plasma/electric arc heating in separate zones for the co-production of pig iron, high quality syngas, and biomass to liquid production (Huang, [0037]). Huang teaches that iron ore is mined, crushed, ground, and concentrated to increase the iron content and are mixed with carbon containing material as either fine solid particles or as a liquid in a certain ratio (Huang, [0058]) and then the mixture is used as the feed material (Huang, [0059]). The use of solid state iron ore mixed with the carbon containing material as fine solid particles of Huang corresponds to reducing iron ore in a solid state of the present invention.
 Moreover, Huang teaches that iron oxide fines are mixed with a carbon containing material such as coal or biomass and then charged into an air tight chamber of a reactor with successive heating in microwave and plasma/electric arc heating zones, where in the mixture is first heated to elevated temperatures by microwaving irradiation in the first zone due to its good microwave absorbing capabilities (Huang, [0038]). Huang also teaches that the microwave energy heats the layer of iron ore and feedstock coal mixture to approximately 800°C in a few minutes (Huang, [0061]). 
The process of reducing and smelting iron ore where iron oxide fines and biomass are mixed and then heated in a first zone of Huang corresponds to a continuous process for direct reduction of iron ore of the present invention. The iron oxide fines and biomass of Huang corresponds to the iron ore and biomass being in the form of a blend of iron ore fragments and biomass of claim 7 of the present invention. The heating of the iron ore and feedstock coal 
Huang also teaches that microwaves are introduced into the microwave heating zone 101 through waveguide segments 109 (Huang, [0054]). Moreover, Huang teaches that in the microwave reduction zone, 101, fast iron ore reduction occurs before moving to the plasma/electric arc heating zone (Huang, [0067]). The use of the microwave heating zone for the fast reduction of iron ore of Huang corresponds to the electromagnetic energy being in the microwave energy band of the electromagnetic energy spectrum of claim 12 of the present invention. 
Further, Huang teaches the iron oxide fines and biomass are subjected to DRI (direct reduced iron) and is conveyed to the plasma/electric arc second heating zone in the air tight reactor chamber where it is quickly heated to a much higher temperature to complete the reduction of the iron oxide in the feed mixture and melt the iron formed thereby to form pig iron nuggets (i.e., direct reduction of iron ore includes a chamber for exposing iron ore and biomass to electromagnetic energy under anoxic conditions and heating and reducing iron ore in a solid state) (Huang, [0039]). The conveying of iron oxide fines and biomass to the plasma/electric arc second heating zone of Huang corresponds to transporting the preheated iron ore and biomass trough a heating/reduction chamber that has an anoxic environment and exposing iron ore and biomass to electromagnetic energy of the present invention.
Additionally, Huang teaches the waveguide segments 109 are purged continuously with an inert gas, CO, H2, or syngas through a port 301 as shown in FIG. 3 to prevent air from getting into the furnace chamber 100 if the window is broken (Huang, [0054]). The continuous purging 
Moreover, Huang teaches that the biomass is charged into the chamber in a layer over the layer of the main feedstock mixture as a thermal insulator to reduce heat loss, utilize heat more efficiently, increase syngas output, and facilitate carbon reaction with excess steam and CO2 especially in the plasma/electric arcing zone, (i.e., the biomass can utilize heat more efficiently because biomass can insulate the iron during the microwave zone heating) (Huang, [0073]). The layer of biomass over the layer of main feedstock mixture corresponds to the iron ore and biomass being in contact under the anoxic conditions of the present invention. The biomass facilitating the reaction of carbon with excess steam and CO2 of Huang, corresponds to the biomass acting as a reductant of the present invention. The utilizing heat and insulation properties of biomass of Huang, corresponds to the electromagnetic energy generating heat within the biomass of claim 2 of the present invention.

However, Huang does not explicitly disclose that the iron ore and biomass are transported through a preheating chamber which preheats the iron ore and biomass as they move through the preheating chamber or that the iron ore and biomass are preheated to a temperature of 400-900°C.
With respect to the difference Villarreal teaches a method for preheating of direct reduced iron used as feed to an electric arc furnace in which the direct reduced iron is preheated by a hot non-oxidizing gas (Villarreal, pg. 4, lines 16-18). Villarreal also teaches that the non-oxidizing gas is heated to a temperature in the range of about 400-1000°C and when the hot non-oxidizing gas is contacted with the direct reduced iron, the gas transfers its heat potential through 
As Villarreal expressly teaches, preheating the direct reduced iron with the non-oxidizing gas, avoids the re-oxidation of the feeding charge, achieving a more cost-effective way to produce steel, reduces the electric demand, and decreases the heating time and overall tap-to-tap time, which increases productivity of the EAF (Villarreal, pg. 3, lines 8-13). 
Huang and Villarreal are analogous art as they are both drawn to a method of reducing iron (Huang, Abstract; Villarreal, Abstract).
In light of the motivation to preheat the direct reduced iron to a temperature of 400-800°C as taught in Villarreal, it therefore would have been obvious to one of ordinary skill in the art to preheat the iron ore and biomass of Huang in order to avoid the re-oxidation of the feeding charge, achieve a more cost-effective way to produce steel, reduce the electric demand, and decrease the heating time and overall tap-to-tap time, and thereby arrive at the present invention.
Preheating at 400-800°C corresponds to preheating iron ore and biomass to a temperature in a range of 400-900oC of claim 6 of the present invention. 

Regarding claims 3, 4, and 5, Huang also teaches that during the microwave heating, iron ore is quickly partially reduced into direct reduced iron and after direct reduced iron is formed, the feed material becomes a poor microwave absorber due to the formation of networked metallic iron (Huang, [0062]). Huang further teaches that microwave heating is designed to result in approximately 50-70% metallization with high heating efficiency (Huang, [0062]). Moreover, Huang teaches that at elevated temperatures in the carbon enriched microwave reduction zone, at a temperature of 800°C, most water and CO2 react with carbon to form H2 and CO and that in the in-situ reforming zone with plasma heating to even higher temperatures, 2 with residual carbon (Huang, [0067]). 
The designing of the microwave heating to result in metallization of Huang corresponds to controlling process operating conditions so that iron ore is heated to a temperature in a range at which there is metallization of iron ore of claim 3 of the present invention. The heating of the microwave reduction zone at a temperature of 800°C and the in-situ zone to a temperature including the melting temperature of iron of Huang corresponds to heating the iron ore to a temperature in a range of 800-950°C for metallization of the hematite of claim 4 of the present invention. The 50-70% metallization and formation of networked metallic iron of Huang corresponds to the iron ore reduced to a required degree of metallization and forms a solid state metallic iron product of claim 5 of the present invention.  

Regarding claim 8, Huang further teaches the concentrated fine particles of iron ore, preferably at least finer than 100 mesh, and preferably finer than 325 mesh, are mixed with fine particles of a carbon containing material preferably at least finer than 100 mesh, preferably finer than 200 mesh and the mixture is used as feed material in the form of loose powdered masses or of agglomerates with a binder (Huang, [0058-0059]). The agglomerates of fine particles of iron ore and fine particles of a carbon containing material of Huang, corresponds to the  iron ore and biomass being in the form of briquettes of iron ore fragments and biomass of the present invention.



Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Villarreal and further in view of Eisele et al. (US 7,632,330 B2) (hereinafter “Eisele”).

Regarding claim 10, while Huang teaches a mixture of fine particles of iron ore and carbon-bearing material, such as biomass (Huang, [0058-0059]), Huang does not explicitly disclose that the briquettes have a major diameter of 1-10cm, typically 2-10cm, and more typically 2-6cm.

With respect to the difference, Eisele teaches a method to produce metallic iron from iron ore, a composition comprising a mass of material formed from a mixture of iron ore particles and particles of a reductant that can be biomass material in particulate form, where the mass of ore and reductant material can be of any suitable size, including in pellet or briquette form with a size ranging from 4-8cm in diameter, and more preferably in the range of 0.25-4cm, and even more preferred in the range of 0.5-2.5cm in diameter (Eisele, Abstract and Column 5, line 63-Column 6, line 3).    
As Eisele expressly teaches the pellets and briquettes should be small enough so that the heat quickly reaches the interior of each piece (Eisele, Column 5, lines 64-66).
Huang, Villarreal, and Eisele are analogous art as they are all drawn to a method of reducing iron (Huang, Abstract; Villarreal, Abstract; Eisele, Abstract). 
In light of the motivation to have briquettes with a size ranging from 4-8cm in diameter as taught in Eisele above, it therefore would have been obvious to one of ordinary skill in the art to have the agglomerates of fine particles of iron ore and fine particles of a carbon containing material of Huang in view of Villarreal, in order to be small enough so that the heat quickly reaches the interior of each piece, and thereby arrive at the present invention. 
prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990). 
	

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240.  The examiner can normally be reached on Monday-Friday 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/D.M.C./Examiner, Art Unit 1732     

/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                                                                
3/1/2021